DISMISS; and Opinion Filed September 15, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-01611-CR

                              JAY SANDON COOPER, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Collin County, Texas
                            Trial Court Cause No. 005-87752-09

                              MEMORANDUM OPINION
                         Before Justices O’Neill, Lang-Miers, and Brown
                                 Opinion by Justice Lang-Miers
       Jay Sandon Cooper was convicted of the Class C misdemeanor offense of violation of a

city ordinance and ordered to pay a $10.00 fine. Appellant is not indigent and determined to

represent himself on appeal. On July 29, 2014, the Court ordered appellant to file his brief by

September 2, 2014. We warned that no further extensions would be granted and, if the brief was

not filed by September 2, 2014, we would, without further notice, submit the appeal without

briefs. See Lott v. State, 874 S.W.2d 687 (Tex. Crim. App. 1994); see also TEX. R. APP. P.

38.8(b)(4). Appellant did not file a brief.

       This appeal arose out of a conviction in municipal court followed by appeal de novo to

the county court at law. The fine did not exceed $100 and absent a brief, no issues are before us.

Therefore, we conclude we have no jurisdiction over the appeal. See TEX. CODE CRIM. P. ANN.
art. 4.03 (West Supp. 2013) (appellate jurisdiction only when fine exceeds $100 or sole issue is

constitutionality of statute or ordinance on which conviction based).

       We dismiss the appeal for want of jurisdiction.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47

131611F.U05




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAY SANDON COOPER, Appellant                         On Appeal from the County Court at Law
                                                     No. 2, Collin County, Texas
No. 05-13-01611-CR        V.                         Trial Court Cause No. 005-87752-09.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices O’Neill and Brown participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 15th day of September, 2014.




                                             –3–